                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

THOMAS PRITCHARD,

          Plaintiff,

v.                             Case No:   2:19-cv-94-FtM-29MRM

FLORIDA HIGH SCHOOL ATHLETIC
ASSOCIATION, INC.,

          Defendant.



                         OPINION AND ORDER

     This matter comes before the Court on review of defendant’s

Motion to Dismiss (Doc. #44) filed on May 31, 2019.       Plaintiff

filed a Response in Opposition (Doc. #45) on June 14, 2019,

defendant filed a Reply (Doc. #49) on June 27, 2019, and plaintiff

filed a Sur-Reply (Doc. #52) on July 5, 2019.       For the reasons

that follow, the motion is granted in part and denied in part. 1

                                 I.

     A. Parties

     When this action commenced, plaintiff Thomas Pritchard was an

eighteen-year-old high school senior at the Canterbury School in

Fort Myers.   (Doc. #40, p. 2.)       Defendant Florida High School



     1 Defendant also filed a Motion for Oral Argument (Doc. #46)
on June 17, 2019. The Court finds oral argument is unnecessary in
deciding the Motion to Dismiss and, therefore, the request for
oral argument will be denied.
Athletic Association, Inc. is a non-profit corporation and the

athletic     administrative      organization       that   regulates    student

participation in Florida high school athletic programs.                (Id.)   As

part of this regulation, defendant adopts and publishes bylaws

relating to student-athlete eligibility.              (Id. p. 3.)      One such

bylaw provides the following:

             9.5.1   High School Student Has Four Years of
             Eligibility.   A student is limited to four
             consecutive   school   years  of   eligibility
             beginning with school year he/she begins ninth
             grade for the first time. This does not imply
             that   the   student    has  four   years   of
             participation. After four consecutive school
             years, the student is permanently ineligible.

(Doc. #40-1, p. 30.)

        B. Factual Background

        According to the Amended Complaint, plaintiff participated in

high school athletics during his ninth and tenth grade years in

Virginia before transferring to Florida and attending Canterbury.

(Doc.    #40,   pp.    4-6.)    Based   on    a   pre-enrollment   assessment,

Canterbury administrators recommended plaintiff repeat the tenth

grade, which he did.           (Id. p. 6.)        Plaintiff competed in the

school’s various sports during his tenth and eleventh grade years.

(Id.)     During plaintiff’s eleventh grade year, Canterbury staff

recommended     a     psychologist   test    plaintiff’s   learning    ability.

(Id. pp. 6-7.)          A full psychoeducational evaluation concluded

plaintiff possessed a learning disorder with impairment in reading




                                        2
and comprehension.       (Id. p. 7.)       Canterbury administrators also

identified a previous injury to plaintiff’s hand as a physical

disability that adversely affected his math proficiency.                 (Id.)

     Under defendant’s Bylaw 9.5.1, eleventh grade was the final

year of plaintiff’s eligibility to participate in interscholastic

competition because it was his fourth consecutive year in high

school.   In August 2018, Canterbury filed a request with defendant

to accommodate plaintiff’s disabilities by waiving Bylaw 9.5.1 and

allowing a fifth year of eligibility.            (Id. p. 8.)          Defendant’s

Sectional   Appeals     Committee   held    a   hearing   on    the    matter    on

September 6, 2018 and ultimately denied the request for a waiver. 2

(Id. p. 9.)    A second hearing was held on October 4, 2018 with the

same result.     (Id. p. 10.)       Plaintiff appealed the Committee’s

decision to defendant’s Board of Directors, which conducted a

hearing on October 28, 2018 and upheld the Committee’s decision.

(Id. pp. 10-11.)

     C. Procedural History

     On February 13, 2019, plaintiff filed a three-count Verified

Complaint     against    defendant,       alleging   the       following:       (1)

disability discrimination under the Americans with Disabilities




     2The Committee determined that the decision to have plaintiff
repeat the tenth grade was “a parental choice in order to place
the student in a private school setting.” (Doc. #40, p. 9; Doc.
#40-4, p. 116.)



                                      3
Act        (“ADA”);        (2)   disability        discrimination     under     the

Rehabilitation             Act   of     1973;     and   (3)    disparate      impact

discrimination under the ADA.              (Doc. #1, pp. 12-16.)      On March 6,

2019, defendant filed a Motion to Dismiss (Doc. #16) that was

granted in part, and Counts One and Two were dismissed without

prejudice and with leave to amend. 3               (Doc. #38.)

       On     May    20,    2019,     plaintiff   filed   an   Amended   Complaint

reasserting the previous three claims, as well as alleging a

violation of Section 1006.20, Florida Statutes, as Count Four.

(Doc. #40, pp. 12-26.) Plaintiff also seeks a declaratory judgment

that Bylaw 9.5.1 was discriminatory as applied to him.                     (Id. p.

11.)       On May 31, 2019, defendant filed a Motion to Dismiss arguing

(1) plaintiff’s claims are moot and (2) the claims should be

dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.          (Doc. #44, pp. 6-22.)         The Court will address these

arguments in turn.

                                           II.

  A. Mootness

       i. Legal Standards

       Article III of the Constitution “restricts the power of

federal courts to ‘Cases' and ‘Controversies.’”                  Chafin v. Chafin,



       3
      The Court denied defendant’s request to dismiss Count Three,
finding plaintiff pled sufficient facts to withstand dismissal.
(Doc. #38, p. 13.)



                                            4
568 U.S. 165, 171 (2013).   There is no case or controversy, and a

suit becomes moot, “when the issues presented are no longer ‘live’

or the parties lack a legally cognizable interest in the outcome.”

Id. at 172 (citation omitted).       “Put another way, ‘[a] case is

moot when it no longer presents a live controversy with respect to

which the court can give meaningful relief.”    Fla. Ass’n of Rehab.

Facilities, Inc. v. State of Fla. Dep’t of Health & Rehab. Servs.,

225 F.3d 1208, 1217 (11th Cir. 2000) (quoting Ethredge v. Hail,

996 F.2d 1173, 1175 (11th Cir. 1993)).        The mootness doctrine

ensures that a justiciable case or controversy is present “at all

stages of review.”   Gagliardi v. TJCV Land Tr., 889 F.3d 728, 733

(11th Cir. 2018) (citation omitted).

     Accordingly, the question of mootness is jurisdictional in

nature, Nat’l Advertising Co. v. City of Miami, 402 F.3d 1329,

1331-32 (11th Cir. 2005), and “[i]f events that occur subsequent

to the filing of a lawsuit or an appeal deprive the court of the

ability to give the plaintiff or appellant meaningful relief, then

the case is moot and must be dismissed,” Al Najjar v. Ashcroft, 273

F.3d 1330, 1336 (11th Cir. 2001) (citations omitted).      However,

“[a]s long as the parties have a concrete interest, however small,

in the outcome of the litigation, the case is not moot.”    Chafin,

568 U.S. at 172 (citation omitted).      The burden of establishing

mootness rests with the party seeking dismissal, and the burden is

a heavy one.   Beta Upsilon Chi Upsilon Chapter at the Univ. of



                                 5
Fla. v. Machen, 586 F.3d 908, 916 (11th Cir. 2009) (citations

omitted).

        ii.   Whether the Issues in the Amended Complaint are Moot

        Defendant argues that because plaintiff has now graduated

from high school, there is no longer a controversy between the

parties and, thus, the issues raised in the Amended Complaint are

moot.     (Doc. #44, pp. 6-8.)          In his Response, plaintiff concedes

he has “graduated and will never compete again in high school.”

(Doc. #45, p. 5.)         Nonetheless, plaintiff argues his claims are

not moot because, inter alia, he “maintains a cognizable and an

active    interest   in    the   resolution      of     this   case”    by    seeking

compensatory     damages.        (Id.    pp.    2-3.)     Prior    to   addressing

plaintiff’s argument, however, it is necessary to first address

the Amended Complaint’s request for declaratory judgment.

        As noted, plaintiff requests a declaratory judgment that

Bylaw 9.5.1 is discriminatory as applied to him.                   (Doc. #40, p.

11.)     The Courts finds that because plaintiff has now graduated

from high school, he is prevented from obtaining such relief.                    See

Carver Middle Sch. Gay-Straight All. v. Sch. Bd. of Lake Cty.,

Fla., 842 F.3d 1324, 1330 (11th Cir. 2016) (“[A] court cannot grant

declaratory     relief    when   there     is   no    ‘immediate    and      definite

governmental action or policy that has adversely affected and

continues to affect a present interest.’”                  (citation omitted));

Adler v. Duval Cty. Sch. Bd., 112 F.3d 1475, 1477-78 (11th Cir.



                                          6
1997)   (finding    the    appellants’     claims       for    declaratory    relief

regarding school policy were moot because all the appellants had

graduated and “there is no reasonable expectation that they will

be subjected to the same injury again”).                Furthermore, plaintiff’s

request for declaratory relief does not fall within the “capable

of repetition, yet evading review” exception to the mootness

doctrine.      In order for that exception to apply, there must be a

“reasonable expectation that the same complaining party will be

subject to the same action again.”           Carver, 842 F.3d at 1330.              As

plaintiff has graduated from high school, the issues related to

his high school athletic eligibility will not recur as to him.

Accordingly, the Court finds plaintiff’s request for declaratory

judgment is moot and shall be dismissed with prejudice.

      Turning to the substantive claims in the Amended Complaint,

the   Court    agrees   that   most   have       not    been    rendered   moot     by

plaintiff’s graduation because plaintiff is seeking compensatory

damages for alleged violations of his rights.                  (Doc. #40, p. 26.)

Accordingly,     plaintiff     maintains     a    continuing       interest    in    a

judicial resolution of those alleged violations and the case

remains a “live controversy.”         See Havens Realty Corp. v. Coleman,

455 U.S. 363, 371 (1982) (“Given respondents’ continued active

pursuit   of    monetary    relief,   this       case    remains   ‘definite      and

concrete, touching the legal relations of parties having adverse

legal interests.’” (citation omitted)); Adler, 112 F.3d at 1478



                                       7
(“Because the appellants’ claim for money damages does not depend

on   any    threat      of     future    harm,       this    claim   remains     a    live

controversy.”); McKinnon v. Talladega Cty., Ala., 745 F.2d 1360,

1362 (11th Cir. 1984) (“Unlike declaratory and injunctive relief,

which    are     prospective         remedies,      awards     for   monetary    damages

compensate the claimant for alleged past wrongs.”). 4

     While       the    Court’s      finding       regarding    compensatory     damages

means Counts One, Two and Four of the Amended Complaint cannot be

dismissed on mootness grounds, the same determination does not

apply to Count Three, plaintiff’s disparate impact claim.                        Unlike

Counts     One    and    Two    of    the   Amended         Complaint,   which       allege

intentional discrimination, compensatory damages are unavailable

for a disparate impact claim under the ADA.                          See McCullum v.

Orlando Reg’l Healthcare Sys., Inc., 768 F.3d 1135, 1146-47 (11th




     4 In both its Motion to Dismiss and its Reply, defendant
argues plaintiff’s claims for compensatory damages does not save
the Amended Complaint from mootness because the Court previously
“disposed” of plaintiff’s claims for compensatory damages under
Counts One and Two in plaintiff’s original Complaint, and “the
Court’s conclusion as to compensatory damages should not change.”
(Doc. #44, pp. 8-9; Doc. #49, p. 2.)         However, this is a
misinterpretation of the Court’s previous Opinion and Order. In
that ruling, the Court dismissed Counts One and Two for failure to
state a claim.   (Doc. #38.)    In doing so, the Court noted its
ruling mooted defendant’s separate argument that the compensatory
damages sought in Counts One and Two should be dismissed due to
lack of discriminatory intent. (Id. p. 13 n.3.) Accordingly, the
Court did not rule on the sufficiently of plaintiff’s request for
compensatory damages or “dispose” of them as defendant now
suggests.



                                               8
Cir. 2014) (“To prevail on a claim for compensatory damages under

either the RA or the ADA, a plaintiff must show that a defendant

violated   his     rights   under   the   statutes    and    did   so   with

discriminatory intent.”); Windham v. Harris Cty., Tex., 875 F.3d

229, 235 n.5 (5th Cir. 2017) (“To recover compensatory damages for

disability discrimination under Title II of the ADA, a plaintiff

must also show that the discrimination was ‘intentional’ in the

sense that it was more than disparate impact.              This requirement

exists because Title II incorporates the remedies in Title VI of

the Civil Rights Act of 1964, and because ‘private individuals

c[annot] recover compensatory damages under Title VI except for

intentional discrimination.’” (citations omitted)).

     As compensatory damages are not permitted for plaintiff’s

disparate impact claim, and equitable relief such as an injunction

or   declaratory    judgment   is   unavailable      due    to   plaintiff’s

graduation, the Court finds Count Three of the Amended Complaint

has been rendered moot.     See Gagliardi, 889 F.3d at 733 (“[A] case

becomes moot when the reviewing court can no longer offer any

effective relief to the claimant.”); Adler, 112 F.3d at 1478

(“Because any claim for equitable relief has been rendered moot by

the appellants’ graduations, we must vacate the district court’s

grant of summary judgment to the appellees on the appellants’

claims for declaratory and injunctive relief and remand the case

to the district court with instructions to dismiss those claims.”).



                                     9
Accordingly, the Court finds Count Three and the request for

declaratory relief are moot and shall be dismissed with prejudice.

  B. Failure to State a Claim

        i.     Legal Standards

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”                 Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”         Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).         To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”               Id. at 555; see also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                     This requires

“more        than    an   unadorned,       the-defendant-unlawfully-harmed-me

accusation.”          Ashcroft      v.    Iqbal,   556    U.S.    662,    678   (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare         recitals   of   the    elements      of   a   cause   of    action,



                                           10
supported by mere conclusory statements, do not suffice.”                    Iqbal,

556 U.S. at 678.       Factual allegations that are merely consistent

with    a    defendant’s      liability    fall     short    of   being    facially

plausible.      Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).            Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                    Iqbal, 556

U.S. at 679.

       As    previously    noted,      defendant      argues      that     each    of

plaintiff’s claims should be dismissed pursuant to Rule 12(b)(6)

because plaintiff has failed to plead sufficient facts showing he

is legally entitled to relief. (Doc. #44, pp. 11-22.)                     The Court

will address this argument as it relates to the remaining claims.

       ii.   Disability Discrimination Under the Rehabilitation Act

       The   Rehabilitation      Act   provides,     in     pertinent     part,   “No

otherwise qualified individual with a disability . . . shall,

solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal

financial assistance . . . .”             29 U.S.C. § 794(a).        Accordingly,

to   establish    a   prima    facie   case    of   discrimination        under   the

Rehabilitation Act, plaintiff must show that he was: (1) disabled

or perceived to be disabled; (2) a qualified individual; and (3)



                                          11
discriminated against on the basis of his disability. Shannon v.

Postmaster Gen. of U.S. Postal Serv., 335 Fed. App’x 21, 24 (11th

Cir. 2009) (citing Ellis v. England, 432 F.3d 1321, 1326 (11th

Cir.   2005)).      Furthermore,     if        establishing    discrimination         by

failure to make a reasonable accommodation, plaintiff must show

that (1) he was disabled, (2) he was otherwise qualified, and (3)

a reasonable accommodation was not provided.                   Nadler v. Harvey,

2007 WL 2404705, *5 (11th Cir. Aug. 24, 2007) (citation omitted).

Defendant’s      Motion   to    Dismiss    argues     the   Amended    Complaint’s

allegations fail to establish a prima facie case of discrimination.

(Doc. #44, p. 14.)             Having considered the allegations in the

Amended Complaint, as well as the arguments of the parties, the

Court disagrees.

       The   Amended   Complaint     alleges       plaintiff    was    a    disabled-

student athlete otherwise qualified to participate in athletics at

Canterbury and defendant, a recipient of federal funds, refused to

reasonably    accommodate       plaintiff’s       disabilities    by       failing    to

grant him a waiver of Bylaw 9.5.1.                (Doc. #40, pp. 17-18.)             The

Amended Complaint further asserts defendant discriminated against

plaintiff by considering his disabilities in implementing and

applying the bylaw to the facts of the waiver request.                        (Id. p.

18.) Defendant argues the Amended Complaint does not state a claim

of discrimination because it fails to sufficiently allege (1)

plaintiff is “otherwise qualified” to participate, and (2) his



                                          12
exclusion was “solely by reason” of his disabilities.                   (Doc. #44,

p. 14.)   While the Court dismissed the Rehabilitation Act claim in

plaintiff’s previous complaint on these grounds (Doc. #38), the

Court finds the Amended Complaint alleges sufficient additional

facts to survive a motion to dismiss at the pleading stage.                      See

PGA   Tour,   Inc.      v.    Martin,   532   U.S.   661,    688   (2001)   (“[A]n

individualized inquiry must be made to determine whether a specific

modification      for    a    particular      person’s     disability    would   be

reasonable under the circumstances as well as necessary for that

person,   and     yet    at    the   same     time   not    work   a   fundamental

alteration.”); Holly v. Clairson Indus., L.L.C., 492 F.3d 1247,

1263 (11th Cir. 2007) (noting “the fact that Holly’s non-disabled

co-workers were equally subjected to Clairson’s punctuality policy

is not relevant to the question whether Clairson discriminated

against   Holly         by    failing    to    reasonably      accommodate       his

disability”). 5      Accordingly, defendant’s request to dismiss the

Rehabilitation Act claim is denied.




      5While the courts in Martin and Holly were addressing ADA
claims, claims raised under the Rehabilitation Act are evaluated
under the same standards as claims raised under the ADA. Waddell
v. Valley Forge Dental Assocs., Inc., 276 F.3d 1275, 1279 n.3 (11th
Cir. 2001); see also Badillo v. Thorpe, 158 Fed. App’x 208, 214
(11th Cir. 2005) (“With the exception of its federal funding
requirement, the RA uses the same standards as the ADA, and
therefore,   cases   interpreting   either   are   applicable   and
interchangeable.”).



                                         13
        iii. Disability Discrimination Under the ADA

        Title II of the ADA provides that “no qualified individual

with a disability shall, by reason of such disability, be excluded

from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to

discrimination by any such entity.”          42 U.S.C. § 12132.       To state

a claim under Title II, plaintiff must show:

        (1) that he is a qualified individual with a disability;
        (2) that he was either excluded from participation in or
        denied the benefits of a public entity’s services,
        programs, or activities, or was otherwise discriminated
        against by the public entity; and (3) that the exclusion,
        denial of benefit, or discrimination was by reason of
        the plaintiff’s disability.

Bricoll v. Miami-Dade Cty., 480 F.3d 1072, 1083 (11th Cir. 2007).

     Similar     to    the   Rehabilitation    Act    claim,    the    Amended

Complaint alleges plaintiff is disabled as defined by the ADA and

defendant discriminated against him by reason of his disabilities.

(Doc. #40, pp. 12-13.)          Defendant’s Motion to Dismiss argues the

claim should be dismissed for the same reasons the Rehabilitation

Act claim should be dismissed.        (Doc. #44, p. 14).       However, while

the Court previously dismissed plaintiff’s ADA claim for failing

to sufficiently plead he was a “qualified individual” and his

exclusion was “by reason” of his disability (Doc. #38), the Court

finds     the   Amended      Complaint     contains   sufficient       factual

allegations     to    survive   dismissal.      Accordingly,     defendant’s

request to dismiss the ADA claim is denied.



                                      14
     iv.   Violation of Section 1006.20, Florida Statutes

     Finally,       Count    Four     of    the   Amended        Complaint      alleges

defendant violated section 1006.20, Florida Statutes.                     (Doc. #40,

p. 22.)    Section 1006.20 provides defendant with the authority to

adopt bylaws relating to student participation in interscholastic

athletic teams.        Count Four of the Amended Complaint alleges

defendant violated various provisions of section 1006.20, for

example by failing to provide plaintiff with the due process

mandated by section 1006.20(7). 6           (Id. p. 24.)         Defendant seeks to

dismiss this claim on the basis it is refuted by the Amended

Complaint’s allegations regarding the appeal process plaintiff

participated    in.         (Doc.   #44,    p.    21.)         Having   reviewed      the

allegations    in    the    Amended    Complaint,        the    Court   finds    it    is

unnecessary to address defendant’s argument because plaintiff’s

claim is not permitted as a matter of Florida law.

     The Second District has held that “no private cause of action

exists under section 1006.20 of the Florida Statutes (2005) for an

alleged failure to enact or enforce a particular bylaw.”                        Miulli

v. Fla. High Sch. Athletic Ass’n, Inc., 998 So. 2d 1155, 1157 (Fla.




     6 Section 1006.20(7) requires defendant to “establish a
procedure of due process which ensures each student the opportunity
to appeal an unfavorable ruling with regard to his or her
eligibility to compete.” § 1006.20(7), Fla. Stat.



                                           15
2d DCA 2008).       In reviewing the statute, the court stated the

following:

      Section 1006.20 of the Florida Statutes, titled
      “Athletics in public K-12 schools,” provides FHSAA with
      the exclusive authority to adopt bylaws relating to
      student participation in interscholastic athletic teams.
      Nothing in the statute indicates that the Florida
      Legislature intended to create a private cause of action
      for individuals based upon the FHSAA’s failure to enact
      or enforce bylaws.

      Chapter 1006 of the Florida Statutes, as a whole,
      contains various regulations regarding the health,
      safety, and welfare of students.      However, the only
      provision which expressly provides for civil liability
      is section 1006.24 which imposes tort liability on
      district school boards for claims arising out of the use
      of a school bus or other motor vehicle used to transport
      students.    Neither this provision, nor any other,
      specifically imposes civil liability upon the FHSAA.
      Under the doctrine of inclusio unius est exclusio
      alterius, the express authorization to pursue a private
      right of action for tort claims arising out of school
      bus accidents demonstrates that the legislature did not
      intend to provide a private cause of action with regard
      to other claims arising under the chapter.

Id.       Because the Florida Legislature has not created a private

cause of action for violations of section 1006.20, Count Four of

the Amended Complaint fails to state a claim and will be dismissed

with prejudice. 7


      7Plaintiff cites to the Fourth District’s opinion in Florida
High School Athletic Association v. Rosenberg ex rel Rosenberg,
117 So. 3d 825 (Fla. 4th DCA 2013) for the contention that a
student can use an alleged violation of Section 1006.20 as a basis
for a lawsuit against defendant.    (Doc. #45, p. 15.)    However,
this is a misreading of Rosenberg, in which the underlying lawsuit
challenged defendant’s administrative decision regarding a
student’s eligibility. Rosenberg, 117 So. 3d at 825. While the
Fourth District noted section 1006.20 had been amended in 2012 “to


                                  16
     Accordingly, it is now

     ORDERED:

     1. Defendant’s Motion to Dismiss (Doc. #44) is GRANTED in part

       and DENIED in part.    Counts Three and Four, as well as the

       request for declaratory judgment, of the Amended Complaint

       (Doc. #40) are dismissed with prejudice.      The remaining

       requests in the Motion to Dismiss are denied.

     2. Defendant’s Motion for Oral Argument (Doc. #46) is DENIED.

     DONE AND ORDERED at Fort Myers, Florida, this     1st   day of

August, 2019.




Copies: Counsel of record




strengthen the due process protections of students involved in
eligibility determinations of the FHSAA,” id. at 826-27, the court
did not state a violation of section 1006.20 created a private
cause of action. Accordingly, the Court will rely on the Second
District’s holding in Miulli that the Florida Legislature did not
intend to provide a private cause of action regarding claims
arising under section 1006.20. See Murthy v. N. Sinha Corp., 644
So. 2d 983, 985 (Fla. 1994) (“[L]egislative intent, rather than
the duty to benefit a class of individuals, should be the primary
factor considered by a court in determining whether a cause of
action exists when a statute does not expressively provide for
one.”).



                                 17
